Citation Nr: 1125416	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for dysthymic disorder.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 and March 1987.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2010rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Previously, the RO issued rating decisions in June 2004 and July 2004 denying service connection for posttraumatic stress disorder (PTSD) and dysthymic disorder.  After filing a timely notice of disagreement (NOD), the RO issued a statement of the case (SOC) addressing the issue in December 2004.  The Veteran then filed a timely VA Form 9 (substantive appeal) in December 2004.  In June 2007, the Veteran's authorized representative wrote a statement declaring that a "grant of 70% for dysthymic disorder will satisfy the [Veteran's] appeal. . . It is in his best interest and it is understood that a veteran cannot be service connected for multiple psychiatric conditions."  The RO then issued a rating decision in June 2007 granting service connection for dysthymic disorder.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  In subsequent statements beginning in February 2008, the Veteran wrote that it was not his intention to withdraw the appeal and that his authorized representative did not have his permission to do so.  He clarified in a statement received by VA in October 2007 that he wished to reinstate his appeal and desired a hearing on the issue.  

The issue of the timeliness of the Veteran's request to reinstate his appeal on the issue of service connection for PTSD has been raised by his statements.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  To the extent the RO determines that the request to reinstate the appeal was not timely filed, the Veteran's statements are consistent with a request to reopen the claim of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.

REMAND

Upon review, the Board finds that further development is necessary in this matter.  

First, with specific regard to the claims (1) for a higher initial rating for dysthymic disorder, and (2) for automobile and adaptive equipment or for adaptive equipment only, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In particular, with regard to the claim for a higher initial rating for dysthymic disorder, the claims file shows that the RO granted service connection for the disorder in a June 2007 rating decision.  The Veteran, throughout subsequent statements beginning in February 2008, expressed his disagreement with the June 2007 rating decision and his desire to contest the result.  Thus, his statements constitute a timely notice of disagreement (NOD), which places the issue into appellate status.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  The RO issued a second rating decision in August 2008 denying a rating in excess of 70 percent for dysthymic disorder.  The RO did not, however, subsequently issue a SOC addressing the issue.  Therefore, the claim must be remanded.  See Manlincon, 12 Vet. App. 240-41.

The Board notes that this issue is inextricably intertwined with the claim for SMC based on the need for aid and attendance or being housebound, because the Veteran may satisfy the schedular (numerical) requirements for SMC at the housebound rate if it is determined that a higher initial evaluation for dysthymic disorder is warranted.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  As such, the claims must be considered together, and a decision by the Board on the Veteran's SMC claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to the claim for automobile and adaptive equipment or for adaptive equipment only, the claims file shows that the RO issued a rating decision denying the claim in January 2011.  In February 2011, the Veteran submitted to the Board (1) additional treatment records and (2) a statement identifying these records as pertinent to the claim.  His February 2011 statement, when reasonably construed, expresses disagreement with the January 2011 rating decision and a desire to contest the result.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham, 114 F.3d 1156.  As the RO did not have the opportunity to issue an SOC, the issue must be remanded.  See Manlincon, 12 Vet. App. 240-41.

Remand is also necessary because the Veteran submitted additional evidence in February 2011, consisting of private treatment records, without a waiver RO jurisdiction.  As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Finally, remand is necessary to obtain outstanding treatment records pertinent to the claim for SMC based on the need for aid and attendance or being housebound.  Specifically, the evidence of record, including a June 2010 VA treatment record, shows that the Veteran has undergone pertinent treatment at a private (non-VA) facility, Pinehurst Pain Clinic.  Also, in February 2011, he wrote that he was starting treatment with a pain management clinic "soon."  In other words, he has identified these treatment records as pertinent to his claim, but the records have not been obtained.  Accordingly, it is necessary that the RO take all necessary action to attempt to obtain the records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a SOC addressing the issues of entitlement (a) to an initial evaluation in excess of 70 percent for dysthymic disorder, and (b) to automobile and adaptive equipment or for adaptive equipment only.  The SOC must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in these matters.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on either issue, the RO should undertake any further development indicated, such as arranging for an appropriate VA examination(s), and then readjudicate the claim(s) in light of the entire evidentiary record by issuing a supplemental statement of the case (SSOC), if appropriate.  

2.  The RO should also send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim of entitlement to SMC based on the need for aid and attendance or being housebound.   

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA treatment records since June 2010.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing all of the above-requested development, the RO should arrange for the Veteran to undergo an appropriate VA Aid and Attendance examination.  The entire claims file should be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination results and record review, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities result in a need for regular aid and attendance.  In determining the need for regular aid and attendance, the examiner must consider whether, in light of the Veteran's service-connected disabilities, the Veteran is able to dress and undress himself; keep himself clean and presentable; adjust any prosthetic or orthopedic appliances; feed himself (to include preparation of meals) through loss of coordination of upper extremities; use the toilet independently; or is a danger to himself or others as a result of the inherent hazards or dangers of his daily environment.  In making this determination, the examiner should understand that all of these factors need not be present.  Rather, the Veteran's particular personal functions should be considered in the context of his service-connected condition as a whole.  The examiner should also understand that that the need for aid and attendance need only be regular, not constant.

The examiner should also opine as to whether the Veteran's service-connected disabilities cause him to be permanently bedridden; result in him being so helpless as to be in the need of regular aid and attendance; or render him permanently housebound. 

In making these determinations, the examiner is asked to consider the Veteran's service-connected disabilities alone (i.e., the examiner should disregard any impairment caused by the Veteran's nonservice-connected disabilities).  The examiner is also asked to address the Veteran's own assertions on this issue, to include that his psychiatric disorder renders him a danger to himself.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim for SMC based on the need for aid and attendance or being housebound.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


